United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 14, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 03-30306
                         Summary Calendar



ROBERT W. FISHER,

                                    Plaintiff-Appellant,

versus

ELI WILSON; PAUL MEYERS; DEMITA FAIR;
BURL CAIN; RICHARD L. STALDER; ROBERT ANCORD,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 02-CV-924-B
                      --------------------

Before Higginbotham, Smith, and Clement, Circuit Judges.

PER CURIAM:*

     Robert W. Fisher, Louisiana prisoner # 125273, appeals the

district court’s dismissal for failure to state a claim, pursuant

to 28 U.S.C. § 1997e(c), of his 42 U.S.C. § 1983 civil rights

lawsuit against a fellow inmate and various prison officials,

alleging that they had conspired to violate his due-process

rights by convicting him of a false disciplinary case, resulting


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30306
                                 -2-

in the forfeiture of good-time credits and his transfer to Camp J

extended lockdown.    The district court’s dismissal is reviewed

de novo.   Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).

     Fisher contends that the district court’s dismissal was

error because he has stated a claim under the Due Process Clause.

He specifically argues that dismissal on the ground that he

sought monetary relief for lost good-time credits was error

because the loss of good-time credits was not the basis for his

due-process claims.    Fisher concedes that any claim regarding the

loss of his good-time credits is barred and asserts that he never

presented such a claim to the district court.    He asserts that

his due-process claims were instead based on his transfer to

Camp J, urging that he had a liberty interest in not being placed

in extended lockdown or confined to a maximum-security ward.

     Even assuming arguendo that such claim can be independently

raised and is not barred, the district court did not err in its

ultimate conclusion that Fisher’s complaint failed to state a

claim because Fisher has not shown how placement in extended

lockdown presented an atypical or significant hardship beyond

the ordinary incidents of prison life, giving rise to a

constitutionally protected liberty interest that would trigger

due-process guarantees.    See Sandin v. Conner, 515 U.S. 472, 484

(1995); Wilkerson v. Stalder, 329 F.3d 431, 436 (5th Cir. 2003).

The district court’s judgment is therefore AFFIRMED.

     AFFIRMED.